FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50252

               Plaintiff - Appellee,             D.C. No. 8:07-cr-00033-DOC

  v.
                                                 MEMORANDUM *
MICHAEL EUGENE POHLABLE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Michael Eugene Pohlable appeals from his conditional guilty-plea

conviction and 21-month sentence for conspiracy, in violation of 21 U.S.C. § 846,

and distribution of methylenedioxymethamphetamine, in violation of 21 U.S.C.

§ 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), Pohlable’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                    09-50252